          Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 1 of 9




 1                                                THE HONORABLE BRIAN A. TSUCHIDA

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
     LVB-OGDEN MARKETING, LLC,
 9
                                 Plaintiff,        No. 2:18-CV-00243-TSZ
10
            v.                                     LVB-OGDEN’S PETITION FOR
11                                                 ATTORNEYS’ FEES
     DAVID S. BINGHAM, SHARON
12   BINGHAM, CHRISTOPHER BINGHAM,
     KELLY BINGHAM, BINGO
13   INVESTMENTS, LLC, CCRB
     ENTERPRISES, LLC, PARK PLACE
14   MOTORS, LTD., HYTECH POWER, INC.,
     CICILIA ELALI (f/k/a CICILIA PARK),
15   HENRY DEAN, in his individual capacity and
     as Trustee of the SHARON GRAHAM
16   BINGHAM 2007 TRUST, and BGH
     HOLDINGS, LLC,
17
                                 Defendants.
18

19

20

21

22

23

24

25

26
      LVB-OGDEN MARKETING’S PETITION FOR                               CORR CRONIN LLP
      ATTORNEYS’ FEES                                             1001 Fourth Avenue, Suite 3900
                                                                  Seattle, Washington 98154-1051
                                                                         Tel (206) 625-8600
                  Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 2 of 9




 1    I.         INTRODUCTION

 2               LVB brings the instant fee petition pursuant to three of Magistrate Judge Tsuchida’s

 3   discovery orders, which granted attorneys’ fees (collectively, the “Rule 37 Orders”).1 As the

 4   Court ordered on January 9th, LVB is entitled to recover its fees associated with the initial

 5   motion to compel pursuant to Rule 37(a)(5)(A). See ECF 211 at 15. The Court also ordered that

 6   LVB is entitled to recover its expenses associated with its subsequent motions seeking

 7   compliance with the Court’s January 9th Order pursuant to Rule 37(b)(2)(C). See ECF 242 at 4;

 8   ECF 251 at 5. Accordingly, for the reasons set forth below, LVB respectfully requests $43,375

 9   for its reasonable expenses incurred in bringing these three motions.

10               Additionally, LVB also seeks its fees associated with opposing Defendants’ motion for

11   reconsideration of the Court’s January 31 Order (ECF No. 265), which was denied (ECF No.

12   274), and for the time spent preparing this fee petition.2 As many courts have recognized, “[i]f

13   only the original motion to compel were compensable, the fee-shifting provision of Rule 37

14   would have little effect.” Blair v. CBE Group, Inc., 2014 WL 4658731, at *2 (S.D. Cal. Sept.

15   17, 2014) (collecting cases where fees have been awarded where a party moved to reconsider or

16   filed a Rule 72(a) objection following a Rule 37 motion); Brown v. Sullivan, 916 F.2d 492, 497

17   (9th Cir. 1990) (permitting recovery of attorneys’ fees for time reasonably expended on a motion

18   for attorney fees and costs).3 Accordingly, LVB also respectfully requests $11,955 for fees

19   related to these motions.

20
           1
             These are the orders (i) granting LVB’s Motion to Compel Pursuant to Rule 37, (ECF 211 (“January 9
21         Order”)); (ii) granting LVB’s Motion for Order Requiring Compliance with Docket Number 211, (ECF 242
           (“January 22 Order”)); and (iii) granting LVB’s Motion for Ex Parte Order to Compel Compliance and for
22         Sanctions, (ECF 251 (“January 31 Order”)).
           2
             References to “Defendants” in this Petition refer to David S. Bingham; Sharon Bingham; Christopher
23         Bingham; Cherish Bingham; Kelly Bingham; Bingo Investments, LLC (“Bingo”); CCRB Enterprises, LLC
           (“CCRB”); SSKB Enterprises, LLC (“SSKB”); Park Place Motors, Ltd. (“Park Place”); Hytech Power, Inc.
24         (“Hytech” or “HPI”); and Henry Dean, as Trustee for the Sharon Graham Bingham 2007 Trust (“the Trustee”).
25         3
            See also Asia Pacific Agr. and Forestry Co. v. Sester Farms, Inc., 2013 WL 6157263, at *8 (D. Or. Nov. 22,
           2013) (awarding the prevailing party fees for preparing its fee petition resulting from a Rule 37 motion); Aevoe
26         Corp. v. AE Tech Co., Ltd., 2013 WL 5324787, at *7 (D. Nev. Sept. 20, 2014) (awarding feed under Rule 37 for

       LVB-OGDEN MARKETING’S PETITION FOR
       ATTORNEYS’ FEES – 1                                                                        CORR CRONIN LLP
                                                                                             1001 Fourth Avenue, Suite 3900
                                                                                             Seattle, Washington 98154-1051
                                                                                                    Tel (206) 625-8600
               Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 3 of 9




 1            The factual and procedural background relevant to Defendants’ contumacious discovery

 2   conduct in this action is detailed in the Court’s Rule 37 Orders (ECF 211, 242, 251), and is only

 3   revisited here as needed to show the reasonableness of the fees sought by LVB.

 4    II.     LEGAL STANDARD

 5            District courts have broad discretion to determine the reasonableness of fees. Gates v.

 6   Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). In determining “reasonableness,” courts start

 7   with the “lodestar” method, multiplying (1) the number of hours reasonably expended on the

 8   litigation by (2) a reasonable hourly rate. See City of Burlington v. Dague, 505 U.S. 557, 559

 9   (1992); Welch v. Metro. Life Ins. Co., 480 F.3d 942, 945 (9th Cir. 2007).

10            There is a “strong presumption” that the lodestar is reasonable, id. at 562, although the

11   court may adjust the lodestar calculation based on the facts of the case. Hensley v. Eckerhart,

12   461 U.S. 424, 429-30 (1983); Welch, 480 F.3d at 946. Courts consider the following factors

13   when determining whether the lodestar should be adjusted due to the facts of the case: (1) the

14   time and labor required; (2) the novelty and difficulty of the questions; (3) the skill requisite to

15   perform the legal service properly; (4) the preclusion of employment by the attorney due to

16   acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time

17   limitations imposed by the client or the circumstances; (8) the amount involved and the results

18   obtained; (9) the experience, reputation, and ability of the attorneys; (10) the “undesirability” of

19   the case; (11) the nature and length of the professional relationship with the client; and (12)

20   awards in similar cases. Hensley, 461 U.S. at 429-30 n.3.

21            Reasonable hourly rates are “established by reference to the fees that private attorneys of

22   an ability and reputation comparable to that of prevailing counsel charge their paying clients for

23   legal work of similar complexity.” Welch, 480 F.3d at 946; see also Carson v. Billings Police

24   Dept., 470 F.3d 889, 892 (9th Cir. 2006). “That a lawyer charges a particular hourly rate, and

25
        “fees on fees”’ since “a party entitled to recover attorneys’ fees should also recover the reasonable attorneys’
26      fees necessarily incurred in obtaining a fee award.”).

       LVB-OGDEN MARKETING’S PETITION FOR
       ATTORNEYS’ FEES – 2                                                                        CORR CRONIN LLP
                                                                                             1001 Fourth Avenue, Suite 3900
                                                                                             Seattle, Washington 98154-1051
                                                                                                    Tel (206) 625-8600
               Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 4 of 9




 1   gets it, is evidence bearing on what the market rate is, because the lawyer and his clients are part

 2   of the market.” Carson, 470 F.3d at 892; see also Baker v. Fireman’s Fund Ins. Co., 5 Wash.

 3   App. 2d 604, 623 (2018) (“When attorneys have an established rate for billing clients, that rate is

 4   likely a reasonable rate.”).

 5    III.     ARGUMENT

 6           LVB requests $55,330 in attorneys’ fees under the lodestar method, which is based on the
 7   reasonable time billed by LVB’s counsel from Kirkland & Ellis, LLP and the rates discussed
 8
     below, which have been reduced to the commonly-accepted legal market rates for Seattle,
 9
     Washington. See Faria Decl. ¶ 15. More specifically, LVB seeks $688-746 per hour for the
10
     partners on the case, Tammy Tsoumas and Jonathan Faria; $410-425 per hour for the senior
11

12   associate, Heather Canner; and $304-307 per hour for the junior associate, Leonora Cohen.4

13            LVB’s requested rates are based on the average billing rates in Seattle of firms ranked in

14   the top 50 by the American Lawyer (“AmLaw”), as reported by the Valeo 2019 Attorney Hourly

15   Rate Report (“Valeo Report”). Courts and reputable news sources frequently rely on the Valeo

16   Report to provide reliable fee information. See e.g. Christopher E Banas, et al. v. Volcano

17   Corp., et al., No. 12-CV-01535-WHO (N.D. Cal. Dec. 12, 2014) ECF No. 126 (relying on Valeo

18   data to determine that the rates requested by the defendant “while high, are within the prevailing

19   market rates” for the district).5 The Valeo Report analyzes and catalogs hourly billing rates for

20
        4
          The rate at the low range is the hourly rate for time billed in 2018, and the rate at the high range is the hourly
21      rate for time billed in 2019. Faria Decl. ¶ 14, Ex. 2.
22      5
         See also ENI US Operating Co. Inc. v. Transocean Offshore Deepwater Drilling Inc., No. 4:13-CV-03354
        (S.D. Tex. May 16, 2018) ECF No. 225 (approving the defendant’s more than $8 million dollar request for
23      attorneys’ fees as reasonable where the defendant used the Valeo report to demonstrate that its counsel’s fees
        were consistent with the prevailing market); Howmedica Osteonics Corp. v. Zimmer, Inc., et al., No. 05-897-
24      WHW (D.N.J. Apr. 28, 2018) ECF No. 461 (same, where fees sought were more than $13 million); Jennifer
        Smith, “On Safe: the $1,150-Per Hour Lawyer,” The Wall Street Journal, April 10, 2013 (relying upon the Valeo
25      Report to highlight going rates for partners and associates at the top 50 firms); Martha Nell, “Survey Shows
        Billable Rates for Associates Up 7.5% More than Twice as Much as for Partners,” ABAJournal.com, July 29,
26      2012 (citing Valeo’s 2012 report).

       LVB-OGDEN MARKETING’S PETITION FOR
       ATTORNEYS’ FEES – 3                                                                         CORR CRONIN LLP
                                                                                              1001 Fourth Avenue, Suite 3900
                                                                                              Seattle, Washington 98154-1051
                                                                                                     Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 5 of 9




 1   top 50 AmLaw firms, as well as information about billing rates by geographic and practice area

 2   generally. Faria Decl. ¶ 14, Ex. 2. The Valeo Report describes its methodology as follows:

 3   Valeo gathers hourly rate and fee information at 1,500 law firms representing over 12,000 clients

 4   from (1) United States state and federal court public records; (2) publicly available government

 5   budgets where attorneys were hired to perform legal work for the public entity; and (3)

 6   registrations such as the Securities Exchange Commission. Id. at 44.

 7          Kirkland & Ellis was the top law firm in the 2018 AmLaw rankings.6 For comparison,

 8   the Valeo Report provides the following average hourly rates for litigation attorneys at the top 10

 9   AmLaw firms:7

10                                           2018                   2019
            Partner                         $1,118                 $1,210
11
            Senior Associate                 $836                   $917
12
            Associate                        $676                   $695
13
     Faria Decl., Ex. 2 at 53. Since data is not compiled for average billable rates for the top 10
14
     AmLaw firms in the Seattle market—Kirkland’s nearest peers in experience, skill, and
15
     reputation—LVB instead seeks the lower rates of the average billable rates for firms in the
16
     AmLaw top 50, as reported by the Valeo Report:
17

18

19

20

21
       6
         The Am Law 100, The American Lawyer, May 2018 at 77. In 2018, it also ranked number one in The
22     Lawyer’s Global Litigation Top 50; was named Best Law Firm of the Year by the American Lawyer; and
       recognized as a litigation leader in BTI Consulting’s 2019 Litigation Outlook, which compiles feedback from
23     more than 350 in-house counsel on more than 200 firms. See Ben Seal, Kirkland & Ellis Named Law Firm of the
       Year at The American Lawyer Industry Awards, The American Lawyer, Dec. 5, 2018 at 1; see also, BTI
24     Consulting Group, 2019 Litigation Outlook Report.
25     7
        The Valeo Report defines a Partner as a partner with 24 or less years of experience since their law school
       graduation, a Senior Associate as a lawyer with five or more years of experience, and an Associate as a lawyer
26     with 4 or less years of experience. Ex. 2 at 44. Further, note that the 2019 rates are forecasted by Valeo. Id.

       LVB-OGDEN MARKETING’S PETITION FOR
       ATTORNEYS’ FEES – 4                                                                     CORR CRONIN LLP
                                                                                          1001 Fourth Avenue, Suite 3900
                                                                                          Seattle, Washington 98154-1051
                                                                                                 Tel (206) 625-8600
                 Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 6 of 9




                                                2018                   2019
 1
               Partner                          $688                   $746
 2
               Senior Associate                 $410                   $425
 3             Associate                        $304                   $307
 4
     Faria Decl., Ex. 2 at 104. These discounted rates are clearly warranted here, as they are far less
 5
     than the rates of attorneys at firms of equal or less experience, skill, and reputation than LVB’s
 6
     counsel. Faria Decl. ¶¶ 7-11 (detailing the professional and educational background of each
 7
     member of LVB’s legal team).8
 8
               Moreover, the amount of time LVB’s counsel spent preparing and responding to the four
 9
     related Rule 37 motions is reasonable, as set forth in the detailed time records attached as Exhibit
10
     1. Faria Decl. ¶ 4. The work was performed efficiently by experienced attorneys, including
11
     detailed analysis of discovery responses from eleven defendants. Faria Decl. ¶¶ 4-5.
12
     Additionally, LVB is not seeking to recover a substantial amount of billed time in an effort to
13
     reduce the number of potential disputes and narrow the issues for the Court to decide, further
14
     bolstering the reasonableness of its request. For example, LVB is not seeking to recover any
15
     fees for the time support staff or local counsel spent on the motions at issue, nor is it seeking any
16
     reimbursement for any intra-office meetings regarding the motions. LVB is also absorbing all of
17
     its costs associated with these Motions, including filing fees and legal research costs.
18
               Finally, the Hensley factors confirm the reasonableness of LVB’s requested fees. Every
19
     relevant factor weighs in favor of upward departure from the lodestar amount:
20
       •      The first and fourth factors: Defendants’ pattern of refusing to cooperate in discovery or
21
              comply with the Court’s orders have resulted in excessive motion practice, significantly
22
              increasing the amount of time required by LVB’s counsel to expend on this action, to the
23
              preclusion of other work. Faria Decl. ¶ 4, Ex. 1.
24

25

26     8
           The requested rates are also far less than the rates normally billed by LVB’s counsel. Faria Decl. ¶ 14.

       LVB-OGDEN MARKETING’S PETITION FOR
       ATTORNEYS’ FEES – 5                                                                        CORR CRONIN LLP
                                                                                             1001 Fourth Avenue, Suite 3900
                                                                                             Seattle, Washington 98154-1051
                                                                                                    Tel (206) 625-8600
              Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 7 of 9




 1     •   The second and third factors: this case involves a declaratory judgment claim with seven

 2         components regarding the SGB 2007 Trust, and a claim under the UFTA that addresses

 3         over 260 different fraudulent transfers. ECF No. 82. These motions have required LVB

 4         to address and resolve 127 responses to interrogatories, and 130 responses to requests for

 5         production, from 11 different defendants, which included many different deficiencies, and

 6         required three different motions to resolve. See ECF No. 178.

 7     •   The fifth and ninth factors: LVB’s counsel’s customary rates are significantly above the

 8         amount requested here, in accordance with their experience, reputation, and ability.

 9     •   The sixth factor: Courts often recognize that where, as here, counsel’s fees are paid on a

10         contingency basis, upward departure from counsel’s customary hourly rates is warranted

11         due to the risk that they will receive no payment at all. See Hensley, 461 U.S. at 448.

12     •   The eighth factor: The amount at issue is in the tens of millions of dollars, ECF No. 82 at

13         ¶ 28, and the results achieved thus far exceed those achieved by any of the other creditors

14         Defendants have evaded.

15   The fact LVB would be justified seeking in an upward departure from the lodestar—yet does not

16   do so—affirms the reasonableness of its fee request.

17   IV.     CONCLUSION

18          For the foregoing reasons, LVB respectfully requests an Order from this Court awarding

19   it $55,330 in attorneys’ fees.

20   DATED: February 27, 2019
                                                     s/ William R. Squires III
21                                                   William R. Squires III, WSBA No. 4976
                                                     CORR CRONIN LLP
22                                                   1001 Fourth Avenue, Suite 3900
                                                     Seattle, Washington 98154-1051
23                                                   Telephone: (206) 625-8600 Fax: (206) 625-0900
                                                     E-mail: rsquires@corrcronin.com
24
                                                     Attorneys for Plaintiff-Petitioner
25

26
       LVB-OGDEN MARKETING’S PETITION FOR
       ATTORNEYS’ FEES – 6                                                        CORR CRONIN LLP
                                                                             1001 Fourth Avenue, Suite 3900
                                                                             Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
            Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 8 of 9




                                      CERTIFICATE OF SERVICE
 1
             I hereby certify that on February 27, 2019, I electronically filed the foregoing with the
 2
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 3
     the following:
 4
     Emanuel Jacobowitz
 5   R. Bruce Johnston
     Nathan J. Arnold
 6   JOHNSTON JACOBOWITZ & ARNOLD, PC
     2701 First Avenue, Suite 200
 7   Seattle, WA 98121
     Telephone: (206) 866-3230
 8   Email: manny@jjalaw.com
             bruce@rbrucejohnston.com
 9           Nathan@jjalaw.com
     Attorneys for Defendants David S. Bingham, Sharon Bingham, Christopher Bingham, Cherish
10   Bingham, Kelly Bingham, Bingo Investments, LLC, and CCRB Enterprises, LLC
11   Scott B. Henrie
     WILLIAMS KASTNER & GIBBS PLLC
12   601 Union Street, Suite 4100
     Seattle, Washington 98101-2380
13   Telephone: (206) 628-6600
     Email: shenrie@williamskastner.com
14   Attorneys for Defendant Park Place Motors, Ltd. and Henry Dean as Trustee for the Sharon
     Graham Bingham 2007 Trust
15
     Manish Borde
16   BORDE LAW PLLC
     600 Stewart Street, Suite 400
17   Seattle, WA 98101
     Telephone: (206) 905-6129
18   Email: mborde@bordelaw.com
     Attorneys for Defendants Henry Dean, as Trustee of the Sharon Graham Bingham 2007
19   Trust, HyTech Power, Inc., and Park Place Motors, Ltd.
20   Dennis J. McGlothin
     Robert J. Cadranell, II
21   WESTERN WASHINGTON LAW GROUP PLLC
     7500 212th St. S.W., Suite 270
22   Edmonds, WA 98026
     Phone: 425-428-7296
23   Email: dennis@westwalaw.com
            robert@westwalaw.com
24   Attorneys for Defendants Henry Dean in his individual capacity, Cicilia Elali, and BGH
     Holdings, LLC
25

26
     CERTIFICATE OF SERVICE
     No. 2:18-CV-00243-TSZ                                                       CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
            Case 2:18-cv-00243-TSZ Document 294 Filed 02/27/19 Page 9 of 9




                                          s/ William R. Squires III
 1                                        William R. Squires III, WSBA No. 4976
                                          Attorney for Plaintiff
 2                                        CORR CRONIN LLP
                                          1001 Fourth Avenue, Suite 3900
 3                                        Seattle, Washington 98154-1051
                                          Telephone: (206) 625-8600
 4                                        Fax: (206) 625-0900
                                          e-mail: rsquires@corrcronin.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     CERTIFICATE OF SERVICE
     No. 2:18-CV-00243-TSZ                                          CORR CRONIN LLP
                                                               1001 Fourth Avenue, Suite 3900
                                                               Seattle, Washington 98154-1051
                                                                      Tel (206) 625-8600
